Exhibit 10.7



Contract on Assignment of State-owned
 
Construction Land Use Right
 
 




























Formulated by
Ministry of Land and Resources of the People’s Republic of China
State Administration for Industry and Commerce of the People’s Republic of China

 
Contract No.:
 
C13048120120049
 
 
-1-

--------------------------------------------------------------------------------

 
 
 
 
 
 
Contract on Assignment of State-owned
 
Construction Land Use Right
 
 
 
 
 
The Contract is entered into by and between the following Parties:
Assignor:   Land and Resources Bureau of Wu’an
City                                                             ;
Mailing Address:   No. 26, Kuangjian Road, Wu’an
City                                                           ;
Postal Code:
  056300                                                                                                                         ;
Telephone:
  5532912                                                                                                                         ;
Fax:                                 
         /                                                                                                           ;
Bank of Account:                         
     /                                                                                              ;
Account No.:                         
           /                                                                                                .
Assignee:  Northern Altair Nanotechnologies Co.,
Ltd.                                                             ;
Mailing Address:   No. 69, North Xinhua Avenue, Wu’an
City                                                ;
Postal Code:     
056300                                                                                                                      ;
Telephone:      
 18631277369                                                                                                            ;
Fax:                             
          /                                                                                                              ;
Bank of Account:            
      /                                                                                                          ;
Account No.:                
     /                                                                                                               .

 
 
-2-

--------------------------------------------------------------------------------

 
 
Chapter I General Provisions
 
 

Article 1 The Contract is concluded by and between both Parties on the
principles of equality, voluntariness, with compensation, honesty and good faith
and in accordance with the provisions of the Property Law of the People’s
Republic of China, the Contract Law of the People’s Republic of China, the Law
of Land Administration of the People’s Republic of China and the Law of the
People’s Republic of China on Administration of Urban Real Estate, etc.,
relevant administrative regulations and land supply policies.       Article 2
The assigned land is owned by the People’s Republic of China; the Assignor may
assign the state-owned construction land use right within the authorization
scope of law; however, the underground resources and buried items shall be
beyond the assignment scope of state-owned construction land use right.      
Article 3 During the assignment period, the Assignee has the right to occupy,
use, benefit from and dispose of the state-owned construction land it acquired
pursuant to law, and to construct buildings, structures and auxiliary facilities
pursuant to law on the said land.

 
Chapter II Delivery of the Assigned Land and Payment of the Assignment Fee
 
 

Article 4 The land parcel to be assigned hereunder is numbered 2012 No. 49   ,
the total area of the land parcel is (in words) TWO HUNDRED SIXTY SIX THOUSAND
SIX HUNDRED AND SIXTY SEVEN        square meters (in figures:  266,667    sq m),
out of which the area of land parcel to be assigned is (in words) TWO HUNDRED
SIXTY SIX THOUSAND SIX HUNDRED AND SIXTY SEVEN           square meters (in
figures:   266,667   sq m).

 
 
 
-3-

--------------------------------------------------------------------------------

 
 

    The plane boundary of the land parcel to be assigned hereunder
is          /         ; See Attachment 1 for the plane boundary diagram of the
land parcel to be assigned.           The vertical boundary of the land parcel
to be assigned hereunder is with   /          as the upper limit and
  /           as the lower limit, between which the altitude difference is
   /      m. See Attachment 2 for the vertical boundary of the land parcel to be
assigned.           The spatial range of the land parcel to be assigned is the
space formed by the vertical plane of foregoing boundary points and the upper
and lower limit plane.       Article 5 The land parcel to be assigned hereunder
shall be used for industrial purpose, area: 26.6667 hectare  .       Article 6
The Assignor agrees to deliver the land parcel subject to assignment to the
Assignee prior to November 30, 2012, and agrees that the land parcel to be
delivered shall satisfy the conditions as provided in Paragraph  (I)  of this
Article:       (I)   The ground leveling shall
reach                /                   ;           The surrounding
infrastructure shall reach       /                   ;

 
 
-4-

--------------------------------------------------------------------------------

 
 
 

(II)  
The current land conditions shall be         /                   .
      Article 7 The period for the assignment of the state-owned construction
land use right hereunder shall be  50   years, calculating from the land
delivery date as agreed on in Article 6 hereof. Where the assignment procedure
is handled for the previously allocated (leased) state-owned construction land
use right, the assignment period shall be calculated as of the contract
execution date.       Article 8 The assignment fee for the state-owned
construction land use right hereunder is RMB (in words) SEVENTY FOUR MILLION SIX
HUNDRED THOUSAND         Yuan (in figures: RMB   74,600,000        Yuan), and
the unit price per square meter is RMB (in words) TWO HUNDRED AND SEVENTY NINE
YUAN POINT SEVEN FOUR (in figures: RMB  279.74       Yuan).       Article 9 The
deposit for the land parcel hereunder shall be RMB (in words)   /    Yuan (in
figures:     /       Yuan), which shall be set off as the land assignment fee.  
    Article 10 The Assignee agrees to pay the assignment fee for the state-owned
construction land use right hereunder to the Assignor in compliance with the
provisions of [Paragraph  (I)]  of this Article:         (I)   Pay up the
assignment fee for the state-owned construction land use right within 30 days
from the date of conclusion of the Contract;         (II)   Pay the assignment
fee in   /    installments for the state-owned construction land use right to
the Assignor subject to the following time and amount:

 
 
 
-5-

--------------------------------------------------------------------------------

 
 

    Where the Assignee pays the assignment fee for the state-owned construction
land use right in installments, the Assignee agrees that, while paying the
second and subsequent installments of assignment fee for the state-owned
construction land use right, it shall pay interest to the Assignor subject to
the loan rate released by the People’s Bank of China prevailing at the time of
payment of the first installment.        Article 11 The Assignee shall, upon the
full payment of the assignment fee for the land parcel hereunder as agreed in
the Contract, apply for the registration of assignment of state-owned
construction land use right with this Contract and relevant supporting documents
such as the payment voucher(s) of assignment fee, etc.

 
 
Chapter III Land Development, Construction and Utilization
 
 

Article 12 The Assignee agrees that the development and investment intensity of
the land parcel hereunder shall be subject to Paragraph   (I)  of this Article
as stipulated below:        (I)   Where the land parcel hereunder will be used
for industrial project construction, the Assignee agrees that the total fixed
assets investment for the land parcel hereunder shall be no less than RMB (in
words)  ONE BILLION AND FORTY MILLION      Yuan as approved or registered, (in
figures: RMB 1,040,000,000   Yuan), and that the investment intensity shall be
no less than RMB (in words) THREE THOUSAND EIGHT HUNDRED AND NINTY NINE YUAN
POINT NINE NINE     (in figures:   3899.99      Yuan) for every square meter.
The total fixed assets investment for the land parcel hereunder shall include
buildings, structures and auxiliary facilities, equipments and assignment fee,
etc.       (II)   Where the land parcel hereunder will be used for
non-industrial project construction, the Assignee agrees that the total
development and investment sum for the land parcel hereunder shall be no less
than RMB (in words)           /          Yuan (in figures:
RMB         /            Yuan).

 
 
-6-

--------------------------------------------------------------------------------

 
 

Article 13 Where the Assignee newly builds any buildings, structures and
auxiliary facilities within the land parcel hereunder, the said buildings,
structures and auxiliary facilities shall meet the planning conditions for
assigned land parcels as determined by the municipal (county-level) governmental
planning department (see Attachment 3), of which:           Nature of the main
building:
                 /                                                                                                                  
  ;           Nature of auxiliary building:
                 /                                                                                                                     ;
          Total building area
     400,000.50                                                                                                   
sq m;           The floor area ratio shall be no more than  1.50   and no less
than   0.60 ;           The height limit for building shall
be                / ;           The building density shall be no more
than  /   and no less than   30% ;           The greening ratio shall be no more
than    20%    and no less than   / ;           Other requirements on land
utilization                / .       Article 14 The Assignee agrees that the
supporting facilities for the construction of the land parcel hereunder shall be
subject to Paragraph   (I)   of this Article:        (I)   Where the land parcel
hereunder will be used for industrial project construction, pursuant to the
planning and designing conditions determined by the planning department, the
land area used for administration and living service facilities of the
enterprise within the assigned land parcel hereunder shall not exceed   /   % of
the area of land parcel hereunder, namely   /   sq m, and the building area
shall not exceed  /  sq m. The Assignee agrees not to construct non-productive
facilities such as residential blocks, specialist buildings, hotels, guest
houses or training centers within the land parcel scope hereunder.

 
 
-7-

--------------------------------------------------------------------------------

 
 
 

(II)   Where the land parcel hereunder will be used for residential project
construction, pursuant to the planning and construction conditions determined by
the planning and construction administration authority, the total dwelling
houses within the land parcel assigned hereunder shall not be less than / sets,
out of which the dwelling houses with building area under 90 sq m shall be no
less than / sets, and the dwelling type shall be    /     . The area of dwelling
houses with building area under 90 sq m within the land parcel scope hereunder
shall account for no less than   /  % out of the total development and
construction area of the land parcel. With respect to the governmental security
houses such as affordable houses and low-rent houses to be constructed as
supportive buildings within the land parcel scope hereunder, the Assignee agrees
to follow Paragraph  /  of the following upon completion:           1.
Delivering to the government;           2. Being repurchased by the government;
          3. Implementing relevant provisions by the government regarding
construction and sales administration of affordable houses.           4.
                  /                  .       Article 15 The Assignee agrees to
construct the following supportive projects within the land parcel scope
hereunder and deliver the same to the government without compensation:          
      /             Article 16 The Assignee agrees that the land parcel
construction project hereunder shall commence prior to March 1, 2013 and be
completed prior to March 1, 2015.           In case the Assignee cannot commence
the project as scheduled, it shall submit application for postponement to the
Assignor 30 days in advance. Subject to the approval of the Assignor, the
project completion date may be postponed accordingly; nevertheless, the delayed
period shall not exceed one year.       Article 17 While engaging in the
construction within the land parcel scope hereunder, the Assignee shall follow
relevant provisions regarding the interfaces and connection points of water
supply, gas supply, waste water discharge and other facilities with any main
pipes or transformer substations outside the land parcel.



 
-8-

--------------------------------------------------------------------------------

 
 
 

    The Assignees agrees that the government may, for the purpose of public
utilities, lay various pipes and pipelines through, across or in and out of the
land parcel assigned hereunder; however, the government or public utilities
construction entity shall give reasonable compensation to the Assignee in case
the said work affects the function of the land parcel hereunder.       Article
18 The Assignee shall utilize the land in line with the Contract with respect to
land purpose and floor area ratio and no alteration shall be made without
permission. Within the assignment period, both Parties agree to follow
Paragraph  (I)  of this Article if the land purpose has to be altered against
the provisions of the Contract:         (I)   The Assignor shall take back the
construction land use right with compensation;       (II)   Go through the
review and approval procedures for changing the land use purpose, execute the
agreement for the modification of contract on assignment of state-owned
construction land use right or re-execute the contract on assignment of
state-owned construction land use right, subsequent to which the Assignee shall
pay a supplementary assignment fee for the construction land use right with the
amount being the difference of the evaluated market value of the construction
land use right between the approved new use purpose and the original use
purpose, and shall go through land alteration registration.       Article 19
Within the use period of the land parcel hereunder, the government reserves the
right to plan and adjust the land parcel hereunder. Where there is any
alteration to the original planning, the existing buildings in the land parcel
shall not be affected; while the rebuilding, renovation and reconstruction of
buildings, structures and auxiliary facilities on the land parcel within the use
period shall be subject to the then valid planning, the same applies when
applying for renewal upon the expiry of the use period.

 
 
-9-

--------------------------------------------------------------------------------

 
 
 

Article 20 The Assignor shall not, prior to the expiry of the use period as
agreed herein, withdraw the state-owned construction land use right as legally
used by the Assignee; whilst under special conditions where it is necessary to
take back the state-owned construction land use right in advance to satisfy the
public interests, the Assignor shall go through the legal procedures for
approval and compensate the land user in consideration of the value of the
buildings, structures and auxiliary facilities on the land parcel, the evaluated
market price of the state-owned construction land use right for the remaining
period and the direct loss determined upon assessment .

 
 
Chapter IV Transfer, Leasing and Pledge of the State-Owned Construction Land Use
Right
 
 

Article 21 After the Assignee has paid the full assignment fee for the
state-owned construction land use right as agreed herein and has obtained the
state-owned land use certificate, it shall have the right to transfer, lease and
pledge the state-owned construction land use right wholly or partially, whilst
the conditions stated in Paragraph (I) of this Article shall be met for first
transfer:       (I)   Investing and developing as agreed on herein and
completing over 25% of the total development and investment sum;       (II)  
Investing and developing as agreed on herein and having met the conditions of
industrial use or other purpose.       Article 22 The transfer, leasing and
pledge contract for the state-owned construction land use right shall not
violate the provisions of national laws and regulations and the agreement
herein.       Article 23 Upon the whole or partial transfer of state-owned
construction land use right, the rights and obligations specified in the
Contract and the land registration documents shall be transferred forthwith. The
use period of the state-owned construction land use right shall be the result
after subtracting the already used period from the use period agreed on in the
Contract.

 
 
-10-

--------------------------------------------------------------------------------

 
 
 

    Upon the whole or partial leasing of the state-owned construction land use
right hereunder, the rights and obligations specified in the Contract and the
land registration documents shall still be assumed by the Assignee.      
Article 24 Where the state-owned construction land use right is transferred or
pledged, both Parties in the transfer or pledge shall apply for the land
alteration registration with land and resources administration department,
presenting the Contract and corresponding transfer or pledge contract and
state-owned land use certificate.

 
 
Chapter V Expiration of Use Period
 
 

Article 25 In case the land user intends to continue to use the land parcel
hereunder upon the expiration of the use period as agreed herein, it shall
submit the renewal application to the Assignor at least one year in advance,
with respect to which the Assignor shall approve except it is necessary to take
back the land parcel for the sake of public interests.           The use right
of land for residence construction shall be automatically renewed upon expiry.  
        Where the Assignor agrees to renew the use period, the land user shall,
pursuant to law, go through the compensation-based land use formalities such as
assignment or leasing, re-execute the compensation-based land use contract like
assignment contract or leasing contract, and pay the land use fees such as
assignment fee or rent.       Article 26 Upon the expiration of the land
assignment period, if the land user applies for renewal but does not get
approval for the sake of public interests, the land user shall return the
state-owned land use certificate and go through the cancellation registration of
state-owned construction land use right pursuant to relevant provisions, and the
Assignor may take back the state-owned construction land use right without
compensation. The Assignor and the land user agree that Paragraph  (I)  of this
Article shall be applied regarding the buildings, structures and auxiliary
facilities on the land parcel hereunder:

 
 
-11-

--------------------------------------------------------------------------------

 
 
 

(I)   The Assignor will take back the buildings, structures and auxiliary
facilities on the land parcel and compensate the land user appropriately in line
with the residual value of the buildings, structures and auxiliary facilities on
the land parcel at the time of take-back;       (II)   The Assignor will take
back the buildings, structures and auxiliary facilities on the land parcel
without any compensation.       Article 27 Where the land use period expiries
and the land user fails to apply for renewal, the land user shall return the
state-owned land use certificate and go through the cancellation registration of
state-owned construction land use right pursuant to relevant provisions, and the
Assignor may take back the state-owned construction land use right without
compensation. The buildings, structures and auxiliary facilities on the land
parcel will be taken back by the Assignor without any compensation, while the
land user shall maintain the normal functions of the buildings, structures and
auxiliary facilities on the land parcel without any intentional destruction.
Where the buildings, structures and auxiliary facilities on the land parcel
fails to function normally, the Assignor may require the land user to remove or
dismantle the buildings, structures and auxiliary facilities on the land parcel
and restore the ground to a leveled condition.

 
 
Chapter VI Force Majeure
 
 

Article 28 Either party hereto may be exempted from any responsibility for any
non-performance of the Contract in part or in whole due to any Force Majeure,
while the affected party shall, if possible, take all necessary remedial
measures to minimize the loss caused by Force Majeure. However, in the event
that the Force Majeure occurs when the affected party delays its contractual
performance, such exemption shall not be applied.

 
 
-12-

--------------------------------------------------------------------------------

 
 
 

Article 29 The party affected by Force Majeure shall, within 7 days from the
occurrence of such Force Majeure, inform the other party of the Force Majeure in
writing with letter, telegraph or fax, etc., and shall, within 15 days from the
occurrence of such Force Majeure, deliver to the other party the report and
certificate(s) evidencing that the Contract cannot be performed wholly or
partially or the contractual performance need to be postponed.

 
 
Chapter VII Liability for Breach
 
 

Article 30 The Assignee shall, pursuant to the agreement in the Contract, pay
the assignment fee for the state-owned construction land use right as scheduled.
In the event that the Assignee fails to do so, it shall pay liquidated damages
to the Assignor equivalent to  1  ‰ of the overdue amount on a daily basis since
the date of default; where the Assignee fails to pay the assignment fee beyond
sixty days and still fails to pay the sum upon being urged by the Assignor, the
Assignor shall be entitled to cancel the Contract without returning the deposit,
and request the Assignee to compensate for the loss incurred thereby.      
Article 31 Where the Assignee intends to terminate the project investment and
construction due to its own cause, and applies to the Assignor for termination
of contract performance and returning the assigned land, the Assignor, upon
submitting the case to the people’s government originally approving the land
assignment and subject to the approval of the people’s government, may return
(without interest) to the Assignee the whole or partial assignment fee for the
state-owned construction land use right except for the deposit agreed on herein
pursuant to the following conditions, take back the state-owned construction
land use right without making compensation for the buildings, structures or
auxiliary facilities constructed on the land parcel, in addition, the Assignor
may require the Assignee to clear off the buildings, structures or auxiliary
facilities constructed on the land parcel and restore the ground to a leveled
condition; however, the Assignor shall make reasonable compensation to the
Assignee in case the former desires to further utilize the buildings, structures
or auxiliary facilities constructed on the land parcel:

 
 
-13-

--------------------------------------------------------------------------------

 
 

(I)   In case the Assignee applies to the Assignor at least 60 days prior to the
maturity of one year upon the construction commencement date as agreed in the
Contract, the Assignor will return the assignment fee already paid for the
state-owned construction land use right to the Assignee upon deducting the
deposit;       (II)   In case the Assignee applies to the Assignor after one
year but less than two years from the construction commencement date and at
least 60 days prior to the maturity of two years upon the construction
commencement date as agreed in the Contract, the Assignor will return the rest
of the assignment fee for the state-owned construction land use right to the
Assignee upon deducting the deposit agreed on herein and charge for idle land
pursuant to relevant provisions.       Article 32 In case the Assignee causes
the land idling over one year yet less than two years, it shall pay the charge
for idle land pursuant to law; if land idling lasts up to two years and
construction work is not commenced, the Assignor shall be entitled to take back
the state-owned construction land use right without compensation.       Article
33 In case the Assignee fails to commence the construction work on the date as
agreed on herein or on any delayed date as otherwise agreed, it shall pay
liquidated damages to the Assignor equivalent to  1  ‰ of the total assignment
fee for the state-owned construction land use right for each day in delay, and
the Assignor has the right to require the Assignee to continue performing the
Contract.           In case the Assignee fails to complete the construction work
on the date as agreed herein or on any delayed date as otherwise agreed on, it
shall pay liquidated damages to the Assignor equivalent to  1  ‰ of the total
assignment fee for the state-owned construction land use right for each day in
delay.

 
 
-14-

--------------------------------------------------------------------------------

 
 

Article 34 Where the total fixed assets investment for the project, the
investment intensity and the total investment sum fail to meet the standards as
agreed in the Contract, the Assignor may, subject to the ratio of the actual
difference out of the agreed total investment sum and the investment intensity,
require the Assignee to pay liquidated damages equivalent to the same ratio of
the assignment fee for the state-owned construction land use right and require
the Assignee to continue performing the Contract.       Article 35 In case any
index, including the floor area ratio of buildings and building density in the
land parcel hereunder, is lower than the minimum standards contained herein, the
Assignor may, subject to the ratio of the actual difference out of the agreed
minimum standards, require the Assignee to pay liquidated damages equivalent to
the same ratio of assignment fee for the state-owned construction land use
right, and has the right to require the Assignee to continue performing the
Contract; in case any index, including the floor area ratio of buildings and
building density in the land parcel hereunder, is higher than the maximum
standards contained herein, the Assignor has the right to take back the area
beyond the maximum standards, and may, subject to the ratio of the actual
difference out of the agreed maximum standards, require the Assignee to pay
liquidated damages equivalent to the same ratio of assignment fee for the
state-owned construction land use right.       Article 36 In case any index
among the greening ratio of industrial construction projects, ratio of land for
enterprise administration and living service facilities, building area of
enterprise administration and living service facilities is beyond the agreed
standards herein, the Assignee shall pay liquidated damages equivalent to 1  ‰
of the assignment fee for the land parcel hereunder to the Assignor, and shall
dismantle the relevant greening and building facilities at its own cost.

 
 
-15-

--------------------------------------------------------------------------------

 
 

Article 37 Where the Assignee pays the assignment fee for the state-owned
construction land use right as agreed herein, the Assignor shall deliver the
assigned land as scheduled herein. In case the Assignee is caused to delay the
possession of the land parcel hereunder due to the failure of the Assignor in
timely delivering the land, the Assignor shall, for each overdue day, pay
liquidated damages to the Assignee equivalent to 1  ‰ of the assignment fee for
the state-owned construction land use right paid by the Assignee, and the land
use period shall be calculated from the date when the land is actually
delivered. Where the Assignor delays to deliver the land for over 60 days and
fails to deliver the land even upon being urged by the Assignee, the Assignee
shall be entitled to cancel the Contract, and the Assignor shall return doubled
deposit paid by the Assignee and shall return the rest of the paid-up assignment
fee for the state-owned construction land use right; in addition, the Assignee
may request the Assignor to compensate for damages incurred thereby.      
Article 38 Where the Assignor fails to deliver the land as scheduled, or
delivers the land in conditions not as agreed herein or change the land use
conditions unilaterally, the Assignee has the right to require the Assignor to
perform the contractual obligations pursuant to the conditions stipulated and
compensate for the direct loss incurred to the Assignee due to such delayed
performance. The land use period shall be calculated from the date when the land
meets the agreed conditions.

 
 
Chapter VIII Applicable Laws and Settlement of Dispute
 
 

Article 39 The conclusion, effectiveness, interpretation, performance and
dispute settlement of the Contract shall be governed by laws of the People’s
Republic of China.       Article 40 Any dispute arising from the performance of
the Contract shall be resolved through consultation between both parties, in
case no agreement can be reached through consultation, such dispute shall be
resolved in the way as agreed in Paragraph (I) of this Article:

 
 
-16-

--------------------------------------------------------------------------------

 
 

(I)   Submit to      Handan             Arbitration Committee for arbitration;  
    (II)   Resort to the People’s Court pursuant to law.

 
 
Chapter IX Additional Provisions
 
 

Article 41 The Contract shall come into force on the date of execution by both
parties after the land parcel assignment proposal hereunder has been approved by
the People’s Government of Wu’an City.       Article 42 Both parties hereto
shall ensure the name, mailing address, telephone number, fax, bank of account,
agent and other information filled in the Contract are authentic and valid. In
case of any alteration of the said information, the altering party shall inform
the other party in writing within fifteen (15) days from the date of alteration,
otherwise, it shall assume any liability of failure to give timely notice
thereby incurred.       Article 43 The Contract and attachments hereto have
   XXX    pages in total. The Chinese version shall prevail.       Article 44
The Contract price, amount, area and other numbers shall be expressed in both
words and figures with the equal amounts, in case of any difference between
words and figures, the words shall prevail.       Article 45 Anything uncovered
herein may be agreed on and entered into as attachments to this Contract by both
Parties, which shall have the same legal effect as this Contract.       Article
46 The Contract is made in triplicate, with one copy for the Assignor and one
for the Assignee respectively; all copies have the same legal effect.

 
 
-17-

--------------------------------------------------------------------------------

 


Assignor (seal): [seal:] Land and Resources Bureau of    
Assignee (seal): [seal:] North Altair Nanotechnologies    
Wu’an City 1304810007300
 
 
 
 Co., Ltd. 1304810017951
Legal representative (Authorized agent)
(Signature): [signature]
 
 Legal representative (Authorized agent):
(Signature): [signature]
 

                       October 31, 2012
 
 
-18-